 



EXHIBIT 10.12
FEDERAL HOME LOAN BANK OF PITTSBURGH
SHORT-TERM INCENTIVE COMPENSATION PLAN
(Revised Effective 2/16/07)

I.   EFFECTIVE DATE       The Short-Term Incentive Compensation Plan (the Plan)
of the Federal Home Loan Bank of Pittsburgh was originally established effective
as of January 1, 1991. Short-Term Incentive Compensation Awards (Awards) may be
paid for each Plan Year (January 1 to December 31), in accordance with the
provisions of the Plan.   II.   PURPOSE AND OBJECTIVES       The Short-Term
Incentive Compensation Plan is designed to attract, retain and motivate Bank
employees. The Plan seeks to support the annual planning process and achievement
of the Bank’s operational and profitability goals. Within this overall purpose,
there are three primary objectives:

  •   To focus attention on the establishment and achievement of objective goals
which are linked to the Bank’s business plan and success factors.     •   To
provide opportunities to earn financial rewards based on improved Bank
performance and individual contributions to that performance.     •   To ensure
that variable compensation opportunities are reasonable and comparable with
incentive payments made to employees of other similar businesses, including
financial institutions, with similar duties and responsibilities.

III.   PLAN ADMINISTRATION       The Plan is administered by the President, the
Human Resources Committee of the Board of Directors (the Committee), and the
Board of Directors (the Board).       A.      Responsibilities of the President
      The President will provide recommendations to the Committee and the Board
regarding Plan participation, Bank and individual performance goals, Bank and
individual achievements, and Awards for executive management. The President is
responsible for approval of Plan participation, Bank and individual performance
goals, Bank and individual achievements, and Awards for staff below the
executive management level. The President’s responsibilities also include
monitoring the effectiveness of the Plan, the payment process, and providing
recommendations to the Committee and the Board regarding modifications to the
Plan.

 



--------------------------------------------------------------------------------



 



FEDERAL HOME LOAN BANK OF PITTSBURGH
SHORT-TERM INCENTIVE COMPENSATION PLAN
Page 2

    B.      Responsibilities of the Committee       The Committee will review
all Plan recommendations and revisions (including all performance goals and
Awards) from the President and present final recommendations to the Board for
its approval. In addition, the Committee will review the performance of the
President and determine a Short-Term Incentive Award, to be recommended to the
Board for its approval.       C.      Responsibilities of the Board       The
Board will review and approve as appropriate all recommendations from the
Committee and the President.   IV.   ELIGIBILITY       All Bank staff is
eligible to participate in the Plan. Participation for executive management is
recommended by the President to the Committee and approved by the Board.      
Eligibility is reviewed annually to assure continued appropriateness, and
participants are notified by Human Resources of their participation in the Plan.
Upon designation as a participant, each participant will be given a copy of the
Plan.   V.   INCENTIVE AWARD OPPORTUNITY       Certain positions have a greater
and more direct impact than others on the achievement of Bank performance. Those
differences are recognized by varying the incentive opportunity, expressed as a
percentage of a participant’s base salary or, in the case of non-exempt
employees such employees’ total earnings over the plan year, as determined by
the Bank in accordance with applicable legal requirements.       A summary of
the short-term incentive plan award levels is attached as Attachment I. Each
participant shall be provided with a separate document showing his level of
participation in the Plan. Awards for performance results between the threshold
and target levels are calculated as a percentage of the target level. Awards for
performance between the target and maximum levels are calculated as a percentage
of maximum.   VI.   PERFORMANCE MEASURES       The Plan is designed to reward
participants to the extent the participant meets objective performance goals
related to Bank and/or individual performance criteria established by the Board.
The mix of Bank and individual performance goals is determined for each
participant at the onset of each Plan Year.

 



--------------------------------------------------------------------------------



 



FEDERAL HOME LOAN BANK OF PITTSBURGH
SHORT-TERM INCENTIVE COMPENSATION PLAN
Page 3

    Bank-wide Performance Goal       One or more Bank-wide goal(s) are
established for each Plan Year. These goals can be both quantitative and
qualitative, and are established on the basis of the annual operating budget and
business plan as approved by the Board.       A performance schedule is
established to indicate potential total awards payable at various levels of
performance: the threshold level below which no award is paid, the target
objective, and a maximum level which defines the limit of maximum incentive
payment under the plan.       For executive management and various other
positions in the Bank, generally the greater the control and influence a
participant can exert over Bank-wide goals, the larger a portion of their
incentive award will be based on Bank performance.       Individual Goals      
The establishment of individual goals is based upon objective individual
performance initiatives which are mutually agreed upon by the participant and
Bank management. These goals represent clearly defined and meaningful
accomplishments desired within the framework of the responsibilities of the
participant. Each goal will be designed to be attainable, within specific
timeframes, but not without significant effort.       Goals may be related
solely to one individual, or may relate to a group of two or more individuals
whose efforts are required to produce the results. The goals may be equally
weighted or assigned different weights and emphasis. The minimum weight is
10 percent and the total weightings equal 100 percent. Goals will be established
at three performance levels: threshold, target, and maximum, if appropriate.    
  Individual goals are normally established on the basis of the annual operating
budget and business plan. Goals may apply to the full Plan Year or to a portion
of the Plan Year, as appropriate. For the President, goals will be established
by the Board. For the Chief Operating Officer, in addition to the Bank’s
financial goal(s), the President establishes additional individual performance
goals based upon criteria established by the Board.       Revisions and
Amendments       Bank-wide and individual performance goals are determined for
the entire year.       Recognizing, however, that circumstances and priorities
may change during the year, the President may submit to the Committee and the
Board revisions to Bank-wide goals during the course of the Plan Year at such
time as he may choose. The Committee and the Board will determine, at its
discretion, whether Bank-wide goals will be amended. The President will inform
the Committee of any revisions to executive management’s individual goals which
are required throughout the Plan Year.

 



--------------------------------------------------------------------------------



 



FEDERAL HOME LOAN BANK OF PITTSBURGH
SHORT-TERM INCENTIVE COMPENSATION PLAN
Page 4

VII.   AWARD DETERMINATION       At the conclusion of each Plan Year, the
President, after considering the Bank’s performance against its Bank-wide
goal(s) and each participant’s performance against his/her individual
performance goals, shall recommend to the Committee and the Board the short-term
incentive award to be paid to executive management for that Plan Year, if any.
The President is responsible for approval of Awards to be paid to staff below
the executive management level. A participant who is on formal corrective action
for performance anytime during the plan year will only be eligible to receive a
pro-rated award of up to 9/12 of his/her award amount. In order for any
short-term incentive payment to be made, the most recent examination by the
Federal Housing Finance Board of the participant’s area(s) of responsibility
must not have identified any unsafe or unsound practice or condition.      
Unless otherwise directed by the Board, payments of Awards under the Plan shall
be made as soon as possible after the Board has made a determination regarding
the payment of Awards but no later than 21/2 months after the close of the Plan
year. Appropriate provisions shall be made for any taxes that the Bank
determines are required to be withheld from any Awards under the applicable laws
or other regulations of any governmental authority, whether federal, state, or
local. The payment of any Award shall be subject to such obligations, terms and
conditions as the Committee or the Board may specify in making the Award and, in
exercising its discretion to make any Award determination hereunder, the Board
may choose to consider factors such as overall Bank financial performance,
operating environment, and other relevant considerations. Acceptance of any
Award shall constitute agreement by the participant to all obligations, terms,
conditions and restrictions so imposed.       Participants who terminate
employment with the Bank for any reason, other than death, disability or
retirement prior to the Award payout date will not be eligible for an Award.
Participants who are hired prior to July 1 during the Plan year or whose
employment ends due to involuntary termination (excluding involuntary
termination for cause), death, disability or retirement prior to the Award
payout date may be eligible to be considered for a prorated incentive award.    
  Each payment of an Award shall be from the general assets of the Bank.   VIII.
  TERMINATION OR AMENDMENT       The Plan, in whole or in part, may at any time
or from time-to-time be amended, suspended, or reinstated and may at any time be
terminated by action of the Board. Until a determination of Award payment has
been made by the Board and a participant has met the requirement to be an active
employee on the actual Award payout date, no participant has a vested right to
an Award under the Plan.

 



--------------------------------------------------------------------------------



 



FEDERAL HOME LOAN BANK OF PITTSBURGH
SHORT-TERM INCENTIVE COMPENSATION PLAN
Page 5

IX.   MISCELLANEOUS PROVISIONS

  A.   Neither the adoption of the Plan nor its operation shall in any way
affect the right and power of the Bank to dismiss any employee, or otherwise
terminate the employment or take other action including, but not limited to,
removing the employee from the incentive-eligible position, at any time, for any
reason, with or without cause.     B.   No participant will have the right to
alienate, assign, encumber, hypothecate, or pledge his or her interest in any
Award under the Plan, voluntarily or involuntarily, and any attempt to do so
dispose of any such interest will be void.     C.   This document is a complete
statement of the Plan and as of the date below, supersedes all prior plans,
representations and proposals written or oral relating to its subject matter.
The Bank will not be bound by or liable to any employee for any representation,
promise, or inducement made by any person which is not embodied in this
document.     D.   The Board has the power and authority to construe, interpret
and administer the Plan. Any decision arising out of or in connection with the
construction, interpretation or administration of the Plan will lie within the
Board’s absolute discretion and will be binding on all parties.

 



--------------------------------------------------------------------------------



 



FEDERAL HOME LOAN BANK OF PITTSBURGH
SHORT-TERM INCENTIVE COMPENSATION PLAN
Page 6
ATTACHMENT 1
FEDERAL HOME LOAN BANK OF PITTSBURGH
ANNUAL INCENTIVE COMPENSATION PLAN

                                              Payout   Performance Eligibility  
Threshold   Target   Maximum   Bank   Shared/Individual
Level 1
    20.0 %     35.0 %     50.0 %     75 %     25 %
Level 2
    18.75 %     25.0 %     37.5 %   Up to 65 %   Up to 35 %
Level 3
    15.0 %     20.0 %     30.0 %   Up to 45 %   Up to 100 %
Level 4
    14.5 %     19.0 %     26.5 %   Up to 40 %   Up to 100 %
Level 5
    11.0 %     14.0 %     19.0 %   Up to 40 %   Up to 100 %
Level 6
    7.5 %     9.0 %     11.5 %   Up to 40 %   Up to 100 %
Level 7
    3.5 %     5.0 %     7.5 %   Up to 40 %   Up to 100 %

 